Citation Nr: 9920693	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
June 11, 1996.  The veteran has expressed disagreement with 
the 30 percent rating.  The veteran's appeal also arises from 
a March 1999 rating decision which denied the veteran a total 
disability rating based on individual unemployability.

This appeal was remanded by the Board to the RO in July 1998.

In recently submitted written argument, the veteran's 
representative appears to raise an issue of secondary service 
connection for schizophrenia.  (See June 1999 informal 
hearing presentation.)  (An earlier RO decision during this 
appeal, entered in March 1999, denied service connection for 
schizophrenia/bipolar disorder on a direct incurrence basis.)  
The Board refers this secondary service connection issue to 
the RO for clarification and any indicated action.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not manifested by 
more than definite or moderate social and industrial 
impairment or more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks.
2.  The veteran has a twelfth grade education and employment 
experience in manufacturing; he last worked in 1991.

3.  The veteran's only service-connected disability is PTSD, 
which is rated 30 percent and which, when evaluated alone and 
in association with his educational attainment and 
occupational experience, is not sufficiently disabling as to 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  4.1-4.14, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam from July 1967 
to July 1968; his awards include the Combat Infantry Badge.  
The veteran was first diagnosed with PTSD on a July 1996 VA 
examination.  At the July 1996 VA examination, the veteran 
stated that he was a production supervisor for a private 
corporation from 1984 until his retirement in 1990 due to 
arthritis of his hands and feet.  He stated that his first 
marriage lasted 10 to 12 years and that he had been married 
to his current wife for 18 years.  The veteran stated that he 
had two sons.  He indicated that he was taking Zoloft and had 
previously taken Prozac.  The veteran stated that he would 
awake if approached while asleep; he also had an increased 
startle reaction if suddenly surprised.  He reported that he 
enjoyed the company of his 16 year-old son, but he had no 
close contact with his four siblings.  He stated that he had 
irregular bowels and diminished libido for the past three 
years.  The examiner noted that he interpreted proverbs 
"semi-concretely"; his judgment of practical situations was 
irritable but competent.  The diagnosis was PTSD in a patient 
who has also had a major depressive disorder, treated by 
electroconvulsive treatment with subsequent memory deficits.  
The veteran was described as moderately impaired.

In a statement received in April 1997, the veteran indicated 
that his current wife had passed away in April 1997.

VA outpatient treatment records from November 1996 to 
September 1997 reflect ongoing treatment for PTSD and other 
psychiatric problems.

The veteran underwent a VA mental disorders examination in 
October 1997.  He reported difficulties in separating reality 
from fantasy, and also indicated that he had sleeping 
difficulties and flashbacks.  He had intrusive dreams and 
thoughts.  He would become frightened when he had to go 
outside the house.  He had no friends and stated that 
developing friendships was not a good idea.  He had crying 
spells and was irritable and depressed.  The veteran was 
cooperative and dressed appropriately.  His mood was very 
depressed and he was tearful over the course of the 
interview.  His speech was tangential and circumstantial; 
sensorium and memory were intact.  He was not homicidal or 
suicidal, but was rather anxious.  His intelligence was 
within the normal range, and both judgment and insight were 
fair.  The diagnosis was PTSD and bereavement over the death 
of his wife.  On Axis IV, the examiner noted that the death 
of the veteran's wife had resulted in the veteran losing his 
primary support system.  The Global Assessment of Functioning 
(GAF) was 55-58.

Private medical records indicate that the veteran was 
hospitalized for psychiatric treatment from February 10, 
1998, to February 17, 1998.  He was readmitted to the same 
facility for further psychiatric treatment from February 24, 
1998, to February 27, 1998.  The veteran's son indicated that 
the veteran was not taking his medications and had become 
paranoid, delusional, and restless.  It was also noted that 
the veteran had fallen in the bathroom and had broken some of 
his ribs.  It was felt that he was unsafe and had to be 
admitted in his manic state.  His discharge medications 
included Zyprexa, Depakote, and Ativan.  Discharge diagnoses 
included Bipolar disorder and history of PTSD.  GAF scores 
assigned during the admission period from February 10, 1998 
to February 17, 1998 included 30 on admission and 60 at the 
time of discharge.  The records dealing with the admission 
period of February 24, 1998 to February 27, 1998 did not 
assign GAF scores.
An April 1998 private medical record indicates that the 
veteran was admitted to a hospital after having had 
complained of feeling anxious and confused.  The impression 
was anxiety.

At the September 1998 RO hearing, the veteran testified that 
he was receiving treatment on a monthly basis for his PTSD.  
He indicated that he had nightmares once or twice each week, 
accompanied by night sweats.  At night the veteran  checked 
every door of his house, just "like checking the perimeter."  
The veteran used to keep a gun at his house, but, due to an 
incident in which he fired his gun after "seeing" a Viet Cong 
soldier standing over him, he decided to never keep a gun in 
the house again.  He testified that he left his house only to 
go shopping.  He remarked that his memory was not good and he 
was unable to concentrate.

VA outpatient treatment records from September 1997 to 
November 1998 reflect ongoing treatment for psychiatric 
problems.  An April 1998 EEG was mildly abnormal due to the 
presence of mild generalized slowing, suggestive of a diffuse 
disturbance in cerebral function.  A November 1998 record 
reflects that the veteran felt better; he indicated that he 
had not any hallucinations since taking Zyprexa.  

The veteran has been assigned a 30 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Pursuant 
to Diagnostic Code 9411, prior to November 7, 1996, the 
criteria for a disability rating of 50 percent were 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  The criteria 
for a rating of 30 percent were the definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

New regulations rating PTSD became effective November 7, 
1996.  Under the newly issue Diagnostic Code 9411, a rating 
of 50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal),due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.

After reviewing the record, it is the Board's judgment that 
the veteran's PTSD is not manifested by more than definite or 
moderate social and industrial impairment or more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform tasks and, therefore, a rating in excess of 30 
percent is not warranted under either the old or new rating 
criteria.  While it is apparent that the veteran has had 
significant psychiatric problems in recent years, which have 
necessitated hospitalizations, it is clear from the medical 
evidence that much of the veteran's difficulties have been 
attributed to non-service-connected schizophrenia or a 
bipolar disorder.  Specifically, a February 1998 psychiatric 
examination resulted in a primary diagnosis of a bipolar 
disorder, with a secondary diagnosis of a history of PTSD 
recorded.  Medical records dated in February 1998 show two 
hospitalizations during that month for a bipolar disorder 
with psychotic features.  Additional medical records dated in 
1998 refer to a serious head injury one year earlier, when 
apparently a screwdriver was inserted into the veteran's 
brain. There is no indication form the relevant medical 
records that this incident was causally related to the 
veteran's PTSD.  There is also some suggestion in 1998 
medical records of drug withdrawal.  While the evidence shows 
that the veteran has impairment in his social relationships, 
with no friends and leaving the house only to go shopping, he 
does have contact with his children, and there is no medical 
opinion that his PTSD alone results in significant social 
withdrawal. 

The preponderance of the evidence does not show that the 
veteran's PTSD is productive of such symptoms so as to result 
in considerable social and industrial impairment.  The 
veteran does have a relationship with his children, and it is 
evident that the veteran's employment difficulties are 
attributable primarily to factors unrelated to his PTSD.

Further, the Board finds that, under the new regulations, the 
veteran's PTSD is not characterized by reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

In reaching this decision, the Board finds that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to otherwise provide a basis for assigning 
a rating higher than 30 percent at this time.  38 U.S.C.A. 
§ 5107(b).


II.  Claim for TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected only for PTSD, currently 
evaluated as 30 percent disabling.  His service-connected 
PTSD disability does not entitle him to a combined schedular 
evaluation higher than the 30 percent currently in effect.  
In light of the foregoing, the veteran fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a), as he does not 
have one disability ratable at 60 percent or more, nor does 
he have one disability rated at 40 percent or more, with 
sufficient additional disability to bring the total to 70 
percent or more.

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU claim on an extraschedular basis on the 
grounds that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.  
Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

According to the veteran's September 1998 application for 
increased compensation based on total disability, the veteran 
has a high school education and last worked in manufacturing 
in 1991.  The medical history portion of his July 1996 VA 
PTSD examination reflects that he retired due to non-service-
connected rheumatoid arthritis of the hands and feet.  An 
October 1997 VA examination indicated that the veteran 
suffered from numerous other non-service-connected medical 
problems, including rheumatoid arthritis, irritable bowel 
syndrome, arthritis of the spine, decreased blood counts, 
calcium abnormalities, carpal tunnel syndrome, a fractured 
neck, loss of the left eye due to fireworks, and problems 
with headaches and sinuses.  The examiner specifically stated 
that the veteran's various physical ailments did not 
exacerbate his PTSD symptomatology.  Thus the evidence 
indicates that the veteran's work impairment is not due to 
his service-connected PTSD.  Furthermore, the veteran's PTSD, 
alone, is not shown to require frequent hospitalizations.

Based on the foregoing, and especially in view of the fact 
that there does not appear to be any medical opinion of 
record which relates that the veteran is unemployable due to 
his service-connected PTSD, the Board concludes that his 
PTSD, when evaluated in association with his educational 
attainment and occupational background, is not shown to 
preclude a variety of substantially gainful employment.  
Accordingly, the veteran is not entitled to a total 
disability rating based on individual unemployability.


ORDER

A rating in excess of 30 percent for PTSD is denied. 

A total disability rating based on individual unemployablity 
is denied. 



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

